﻿129.	




130.	Mr. President, the message which the People's Republic of Mozambique wishes to address to this Assembly is the message of struggle: struggle which has been imposed on us by the persistence within our borders of aggressive colonialist and racist regimes; struggle for the affirmation of our independence, our militant internationalism, our dignity and our African personality; struggle for the elimination of the vestiges of colonial exploitation and for the reconstruction of our ravaged country; struggle against the encirclement imposed by imperialism.
131.	We shall therefore be devoting particular attention to live positions of the People's Republic of Mozambique concerning the problems of southern Africa and the fight against colonialism, racism and imperialism. These positions of ours are dictated by our loyalty to the cause of the liberation of oppressed peoples  by our firmness in the affirmation of our revolutionary ideals in the service of peace, progress and the well-being of mankind,
132.	The existing circumstances in southern Africa are a source of great concern to the People's Republic of Mozambique and constitute a serious threat to international peace and security: Those circumstances stem from the colonial situation which prevails in Zimbabwe and Namibia, the oppression exercised by the minority racist regimes and the unbridled exploitation of the resources of those countries by capitalism and imperialism.
133.	Minority and racist regimes in southern Africa have always enjoyed the support of imperialist Powers. However, thanks to the success of the armed liberation struggles we haw witnessed in that area an offensive by means of initiatives-said to be in the cause of peace—whereby those same Powers seek, if not to rescue these regimes, at least to preserve their political and economic domination.
134.	We must be clear: the proposals and initiatives of the imperialist Powers are aimed fundamentally at eliminating the armed struggle for national liberation, because imperialism, after its defeat in Mozambique and Angola and after the establishment of people's democracies in those two countries, has learned the lesson of the consequences of a prolonged people's war.
135.	In order to attain its ends, imperialism resorts to a wide variety, of means. It seeks to divide the liberation movements and the African countries, particularly the front-line States; it tries to represent the national liberation struggle as a racial war between black and white; and, on the pretext of contributing to peace, it undertakes activities which reek of racism and are aimed exclusively at perpetuating and consolidating its hegemony.
136.	In Zimbabwe imperialism is pursuing with diabolical perseverance a policy which offers two solutions, one internal and the other international, both always available and ready to be used when the time comes either to neutralize international action which might bring about a solution or to save the situation when the progress of a national liberation struggle indicates that there is an impending victory over the minority regimes.
137.	It is in this context that we should analyse the so-called agreement on internal settlement" and the Anglo-American proposals.
138.	In a recent statement that will be distributed as a United Nations document the President of the People's Republic of Mozambique, Samora Moises Machel, exposed in detail the skilful operation stage-managed by the imperialist Powers. This document indicates how imperialism wishes to preserve the political and economic structures of colonial capitalism in Zimbabwe; how imperialism is aiming at encouraging conflicts between the front-line countries and sowing confusion within the ranks of the OAU; and how it is trying to misrepresent +he national liberation struggle as a civil war and is inventing pretexts on which to intervene militarily in our region.
139.	In the meantime, the odious Ian Smith regime survives and seeks to recruit accomplices for its massacres, hangings and acts of aggression perpetrated against peaceful neighbouring States.
140.	The imperialist world exhibits the greatest possible indifference to the daily murders of defenceless people, political prisoners and nationalist fighters. But the death of a single white man is sufficient to arouse tremendous agitation and give rise to threats of intervention.
141.	Furthermore, the greatest possible scorn is evinced as regards-the. international community. We should like to remind this Assembly that the United Kingdom encouraged meetings of the Security Council and that a resident commissioner and a military commander of United Nations forces have been designated, for Rhodesia, But where are they and what are they being used for?
142.	Furthermore, we are well aware of the correctness of the intentions underlying the appeal to the international community, but who set the example of the violation of sanctions against the rebel regime of Ian Smith? Who organized the conditions and made it possible for petrol to continue to flow into the Rhodesian economy?
143.	These stakes of imperialism, the advances and. the retreats, the apparent indecision, particularly on the part of the colonial Power, represent direct support for the minority, racist and illegal regime of Ian Smith in his war against the people of Zimbabwe and the neighbouring States.
144.	In the various proposals that have hitherto been made known with a view to bringing about a solution it is possible to discern certain constants that indicate to us the imperialist manoeuvres against Zimbabwe. The proposals and solutions are always represented as initiatives for bringing about a peaceful settlement of the question of Zimbabwe without ever taking account of the progress of the armed struggle and refusing to establish any cause-and- effect relationship between that struggle and the proposals;. Those proposals seek to legitimize the Ian Smith regime and hence to maintain the power structure and the economic and social privileges of the privileged minorities, thus catering for the interests of the settlers without evincing the slightest concern for the rights and interests of the people of Zimbabwe, According to those proposals, independence flows from an act of concession on the part of either the colonial Power or Smith's rebel regime, but never from anything done by the people of Zimbabwe. The proposals always introduce alien elements into the Zimbabwean process—in particular, South Africa, which has suddenly become a decisive element in the agreements proposed.
145.	The People's Republic of Mozambique is keenly aware that all these manoeuvres are not only aimed at perpetuating fee domination and exploitation of the people of Zimbabwe but are also directed against the independence and success of the Mozambican revolution.
146.	Constant acts of aggression on the part of the minority racist regime of Ian Smith against our Republic, against the neighbouring peoples and against the economic objectives of four countries have found appropriate response from our people's defence and security forces.
147.	We should here like to pay a tribute to the friendly African and to the socialist countries, which alone, with resolution 411 (1977) adopted by the Security Council on 30 June 1977, have supported the strengthening of our country's defence capacity.
148.	Nothing can divert us from consistency of principle and our internationalism, and we should like to reaffirm the steadfast support of the People's Republic of Mozambique for the people ©f Zimbabwe In their aimed national liberation struggle under the leadership of their sole and authentic representative, the Patriotic Front,
149.	As President Samora Moises Machel said in the statement I have already mentioned:
"We reject the theory that claims armed struggle and negotiation to be mutually exclusive, to be contradictions in the process of national liberation. 

We do not like war, but we realize that when the contradiction is unsolvable, war is the only solution to bring about peace. 

150.	it is high time for the imperialism to understand that it can no longer dupe us, that we will no longer allow ourselves to be misled. The Powers which have assumed responsibilities, particularly the Power that has colonized Southern Rhodesia, should clarify their position and choose possible terms for the only true solution. In other words, they should either participate in the process of genuine and immediate independence or openly declare that they have assumed and adopted the positions of the racist and illegal Smith regime.
151.	Imperialism is repeating in Namibia the procedures and manoeuvres that it practices in Zimbabwe. There again South Africa has been allowed, in flagrant defiance of the international community, to prevent the genuine Independence of the country.
152.	The so-called willingness of South Africa to negotiate has now been completely exposed with the decision announced by Vorster to reject the proposals made in the Secretary-General's report to the Security Council and to continue with his own plan for an internal solution.
153.	In fact, if we look back at the events that led to the Vorster declaration, there can be no doubt as to the bad faith of the so-called willingness to negotiate on fee part of South Africa. Throughout all these months South Africa has continued to raise new obstacles in an attempt to prevent the emergence of a solution to the problem of Namibia, whether by trying to make SWAPO responsible for any possible failure in negotiations or by invoking absurd rights to Walvis Bay or by having recourse to the pretext of the evolution of the liberation struggle to threaten rupture. In the meantime, South Africa has reinforced and .consolidated its military arrangements and has prepared plans for conceding a puppet independence.
154.	The question of Namibia has reached a point where prompt, energetic and decisive action by the international (community is necessary.. The five Western States members of the Security Council must discharge their responsibilities in the process leading to the independence of Namibia. The international community and the Security Council must ensure that the racist regime of Pretoria does not go unpunished and should take the necessary measures to make irreversible the process already begun, which will bring true independence to the Namibian people.
155.	We wish to pay a tribute to the struggle of the Namibian people, led by its sole legitimate representative, SWAPO, and to the victories they have won. We reaffirm here the support of the People's Republic of Mozambique for SWAPO and the Namibian people in their struggle for their just aspirations to sovereignty and complete independence.
156.	To speak of the situation in southern Africa is tantamount to speak also of the situation of oppression, poverty and humiliation into which the vast majority of the people of South Africa has been plunged.
157.	The minority and racist regime of South Africa is committing the gravest possible crimes against mankind and against the South African people: it threatens, invades and attacks neighbouring countries, defies the decisions of the international community, and thus constitutes a threat to world peace and security.
158.	The existence of the cruel and inhumane policy of repression and discrimination of South Africa is an outrage not only to the peoples of South Africa but also to all the peoples of the world who love peace, liberty and democracy.
159.	The long struggle of the South African people for dignity and respect for the human person merits our profound admiration and calls for condemnation and constant support so that the degrading system of apartheid may be finally eliminated.
160.	On behalf of the People's Republic of Mozambique and its delegation, we should like to pay a tribute to the President and to congratulate him on his unanimous election to the presidency of the thirty-third session of the General Assembly of the United Nations. We wish also to pay a tribute, through him, to the Colombian people, who, like us, lived through a long night of colonial domination, against which they waged a victorious struggle.
161.	Yesterday as today, our peoples, the peoples of Africa and Latin America, were united in a single effort to put an end to imperialist domination and exploitation. The concern which the President expressed at the opening of our session regarding the establishment of a new international economic order which would be just and advantageous to our peoples is a guarantee that economic problems will be among the priorities of the United Nations and that we shall be devoting our efforts to achieving significant progress in the solution of those problems.
162.	We should also like to associate ourselves with previous speakers in congratulating our friend, Lazar Mojsov, the outgoing President of the General Assembly, on the wisdom and far-sightedness with which he conducted our proceedings. During his term of office, sessions of great importance took place for the political and economic liberation of peoples and for the peace and security of the world. His election constituted a tribute to the Socialist Federal Republic of Yugoslavia and a victory for the non-aligned movement, with which the name of Yugoslavia is intimately linked.
163.	The People's Republic of Mozambique, having emerged victorious over the age-old domination of Portuguese colonialism, is gratified at the independence of Solomon Islands and congratulates that State on its admission to the community of States Members of the United Nations.
164.	The independence of Solomon Islands is an encouragement for all peoples still under colonial domination in the Pacific region; it gives a new momentum to the irreversible march of peoples struggling for their liberation and total emancipation from the colonial yoke.
165.	Colonialism and imperialism, the prime enemies of the peoples of the world that love peace and freedom, are not present in southern Africa alone.
166.	An alarming situation of conflict also exists in the north of our continent, where the people of Western Sahara are continuing their difficult fight against attempts at the annexation and partition of their territory. We denounce most vehemently the expansionist designs which are a most flagrant violation of the principles of the Charters of the United Nations and of the OAU.
167.	We cannot pass over this struggle in silence unless we wish to run the risk of becoming accomplices of the colonialist schemes of foreign domination. Today the dimension of the struggle being waged in the Sahara is a subject of concern within the international community.
168.	The victories which have been won, politically and militarily, by the Saharan people and the revolutionary avant garde Frente P0LISARIO deserve our admiration and make it incumbent upon the United Nations to assume responsibility for implementing its principles, particularly that of the recognition of the right to self-determination and independence of colonized peoples.
169.	Within the same context of problems regarding the annexation of territory by violence, there is the question of East Timor, where the occupation of the country and the cruel genocide of the Maubere people still continues.
170.	The People's Republic of Mozambique appeals to the international community to demonstrate its support and solidarity with the Maubere people in their struggle under the leadership of FRETILIN,  and also to reaffirm their right to self-determination and national independence.
171.	In the Middle East, imperialist intervention has gained fresh momentum and divisive manoeuvres are increasing with the clear objective of destroying the liberation movement and the fight for emancipation of the Arab peoples. Imperialism, faithful as always to its strategy, wishes to perpetuate the exploitation of the peoples of that region and to ensure control of its resources and communication lines.
172.	By dodging the solution of the fundamental questions of the Middle East, imperialism is accentuating the instability there and creating conditions conducive to increased suffering and destruction. Lebanon is a tragic example of this.
173.	By fomenting conflicts between the Arab States and seeking to isolate progressive forces, imperialism will enjoy the transient illusion of having been successful. But until the inalienable right of the Palestinian people to a free, sovereign and independent fatherland under the leadership of the Palestine Liberation Organization, its sole legitimate representative, is implemented, and until the territory occupied by force in 1967 is returned, there will be no true peace in the Middle East.
174.	In Korea and in Cyprus, division and the presence of military forces persist. We reaffirm our whole-hearted support for the Korean people and the people of Cyprus in their just struggle for the restoration of their unity and territorial integrity.
175.	We should like, to draw the attention of States Members of the United Nations and of all peace-loving forces to the fact that as part of a new strategy, imperialism is setting up more and more military bases in the Indian Ocean, thus creating a dangerous situation in the area. Thus the occupation of the island of Mayotte continues and a mercenary coup has been carried out in the Comoros. All this falls within the plan of action of imperialism for the recolonizing of Africa.
176.	The OAU, the non-aligned movement and the United Nations have adopted several resolutions reiterating the need to keep the Indian Ocean free of foreign military bases to ensure international peace and security. The People's Republic of Mozambique vigorously condemns the establishment of new military bases and demands the dismantling of those already in existence.
177.	We are living at a time when the progressive forces and the forces of socialism are winning remarkable successes. However, while, on the one hand, thanks to the courageous struggle of the peoples, such progress has been made, on the other hand, ever more subtle and more perfidious manoeuvres are being resorted to in order to ensure domination and exploitation, in flagrant violation of the most elementary human rights, and in flagrant defiance of the deepest and most just aspirations of peoples.
178.	Imperialism is embarking upon concentrated acts of interference, which are nothing but a form of aggression against our peoples, and an attempt to keep us under constant domination, in a state of economic dependence and of social and cultural alienation.
179.	These interventionist actions are not only exemplified by attempts at destabilizing newly-independent countries, but are also taking place within organizations to which the majority of the developing countries belong.
180.	In accordance with its new tactics imperialism is resorting to economic pressure on countries where penetration has proved difficult, in order to provoke economic, financial and social instability.
181.	Demands by the developing countries for the establishment of more just and equitable economic relations are not new.
182.	From Bandung to Buenos Aires, the developing countries have not ceased to put forward concrete proposals and feasible programmes of action with a view to defining and implementing international economic relations of a new type which will make possible the elimination of poverty, of the exploitation of man by man, of injustice and of domination.
183.	When the developing countries call for the establishment of a new international economic order, they do so as an expression of their political will and of their determination to free themselves on the basis of principles of national and collective autonomy that will reduce their dependence on the developed countries.
184.	In the present world economic context, international economic relations continue to be dominated by the same dialectic, with the result that the poor countries become ever poorer and the rich countries richer. Exploitation is carried out continuously in the developing countries in the most diverse and sophisticated forms.
185.	Capitalist countries never tire of preparing long studies and inventories of the debts of the developing countries and making projections of. the amount of these debts in future years, but so far we have not seen in these studies any accounting for the total sums involved in the exploitation carried out by the developed countries in the developing countries..
186.	The conclusions to be drawn from the Conference on International Economic Co-operation in Paris in 1977 and from the so-called North-South dialogue are more than obvious, as are the embarrassing results so far achieved.
187.	This situation of deadlock cannot go on. That is why we consider it necessary, even essential, that immediate resolutions should be adopted in the light of proposals made by the developing countries on economic questions, international trade, monetary matters, the development of productive forces and international co-operation.
188.	The present situation of dependence and economic exploitation, together with the specific problems inherent in each of our countries, can only curb the progress of our respective economies.	.
189.	With regard to our specific case, the economy of the People's Republic of Mozambique has suffered great losses as a result of its application of sanctions against the British colony of Southern Rhodesia in compliance with a decision of the international community. The situation has been aggravated by the fact that the racist forces of Salisbury have massacred our people and undermined our economy. All this has made it necessary for us to establish other priorities, with the grave consequences that entails.
190.	Calamitous floods have sorely afflicted our country and made difficult the accomplishment of our development plans and projects.
191.	In certain cases our requests to the international community for aid have met with a response, but that response has not always measured up to what we might legitimately have expected, as a result of our efforts to apply the embargo imposed by the United Nations upon the British colony of Southern Rhodesia.
192.	One of the essential objectives of our policy in the economic and social field is satisfying at all times the fundamental needs of our people in accordance with the level of development of our productive forces.
.282. Immediately following the achievement of independence, the People's Republic of Mozambique initiated certain measures to cope with the serious situation of the time, measures which later created conditions for the application of our course of development.
283. Thus began the process of recovery of the land and the collectivization of life and production in the countryside, where the greatest concentration of manpower and of our principal resources is to be found. We also developed communal villages in order to improve the living conditions of our people and socialize productive relations. Important measures have been taken in the economic field which has made it possible for our Party and Government to exercise more effective control over the economic sectors.
284.	At the same time, by the socialization of education and health, fundamental progress has been achieved for the well-being of our people.
285.	In order to emerge from a state of under-development we have been drawing on the revolutionary experience acquired during the armed liberation struggle and we seek to pursue our development by adopting solutions of and for the people.
286.	The growing, but gradual and balanced, socialization and mechanization of agriculture, the promotion of the development of our natural resources, the creation of conditions for the establishment of heavy industry and the consolidation of the role of the State in the economy at this stage constitute the bases for the building of socialism.
287.	Until independence was proclaimed, the key sectors of our economy were controlled by international financial groups and the existing infrastructure essentially served the interests of neighbouring racist regimes. All the established colonial machinery favoured the export of profits and the provision of outlets for surplus production. Our country was fundamentally serving as a producer of primary commodities and a consumer of finished products, a fact which served only to promote the accumulation of international capital and to intensify our commercial and technological dependence.
288.	In view of the situation we inherited from colonial and Fascist domination and consequently the concrete conditions in which our present struggle for national reconstruction is taking place, international co-operation is proving of the greatest importance.
289.	Within the sphere of technical and economic cooperation, the People's Republic of Mozambique has already had some rich and fruitful experiences, particularly with African countries and with socialist countries. That co-operation takes place on the basis of equality and mutual advantage, and in relations of peaceful coexistence, of respect for sovereignty, and of non-interference in the internal affairs of any of the parties concerned. Those conditions are fundamental if co-operation is genuinely to achieve its objective: socio-economic development.
290- Our relations of co-operation with regional and international organizations and those with capitalist countries also respect those conditions.
291.	With the developing countries our co-operation represents the union of our forces in order to face the economic imbalance we inherited from imperialism.
292.	Our ties are those of our former subjection to exploitation and the pillaging of our natural resources. This is the tradition and the common experience of resistance and struggle, against colonialist-capitalist domination. We are united in the defence of our peoples and countries against external attempts to establish neo-colonialism and new forms of domination and exploitation.
293.	Such co-operation is particularly necessary from the standpoint of our economic and social situation and also from that of the economic and financial phase through which the international community is at present passing.
294.	As a means of overcoming those difficulties which we, the developing countries, suffer at present, day after day, the concerting of common efforts and the creation of a united front will make our just struggle for the implementation of more equitable international economic relations ever more productive.
295.	Within this context, we are pleased with the action that we, the developing countries, have taken with the aim of preserving experience, expertise and national capacity for the service of all of us as well as for our mutual development and for expanding this regional co-operation to the international level.
296.	We are gratified also at the results recently achieved at the United Nations Conference on Technical Co-operation among Developing Countries and we are sure that this will mark a new stage in co-operation. We are sure that this Assembly will unanimously adopt the Buenos Aires Plan of Action for Promoting and Implementing Technical Cooperation among Developing Countries and that every effort will be made to find appropriate machinery for the application of that plan.
297.	While on the one hand we can take pleasure in the progress achieved by developing countries in their will and determination to see their economic and social development problems resolved, progress at the international level is jeopardized by the policies of imperialism, by the attitude of the industrialized and capitalist countries in their systematic refusal to comply with the conditions necessary for the establishment of a new international economic order.
298.	The capitalist countries are striving to preserve rules and terms of trade which are advantageous to them in their attempts to consolidate their monopolies in the economies and the external trade of developing countries. But the present system of international economic relations is disjointed and can no longer stand up to the constant pressure of the recently independent countries.
299.	The strategy pursued by the imperialist Powers on the question of the restructuring of international economic relations is one of delaying and reducing the-numerous necessary changes, making only minor and individual concessions while representing them as privileges granted to the "third world", and avoiding the repetition of an open confrontation with developing countries similar to that which was set off by the petroleum-producing countries.
300.	The capitalist countries are striving to preserve as" long as possible the present basis of international economic relations. That is the kind of restructuring proposed by the imperialist States.
301.	Such manoeuvres are aimed also at deterring the co-operation of developing countries with the socialist countries. In that way imperialism is attempting to ensure more stable conditions for the development of the capitalist economy and at the same time continuing to keep the countries of the former colonial periphery oriented towards the industrialized centres of the capitalist world.
302.	With regard to the law of the sea, the imperialist Powers are once again opposing a decision of the international community, threatening to take unilateral measures with the aim of embarking right away on the exploitation of marine resources, thus frustrating the consensus of the negotiations which are under way.
303.	The main concern of imperialist strategy consists in preventing the movement towards a new international economic order becoming a struggle against the foundations of imperialist exploitation. That is why the imperialist Powers are seeking to conduct the dialogue within the capitalist framework.
304.	The international community is on the eve of the third development decade, which will soon begin. The progress we had hoped for has not been made in the achievement of the stages and the objectives we set ourselves.
305.	Faithful to the policy of the non-aligned movement and reaffirming its commitment to that movement, the People's Republic of Mozambique hopes that, in the defining of die strategy for the third development decade, the proposals formulated by that movement will be taken into account for the establishment of a new, just and equitable international economic order, based upon political independence, equality and economic justice, not forgetting that its fundamental objective is the accelerated development of the countries of the third world. Within this context, the adoption of appropriate measures to bring about true disarmament will make it possible to free vast resources which now are being wasted in the arms race and which could well be used for the benefit of the development of the developing countries. At the same time, it would contribute to international peace and security.
306.	We have brought before this Assembly the expression of the main concerns of the People's Republic of Mozambique with regard to the major problems which affect the world. The paths leading to the liberation of man are arduous and difficult. But we are firmly convinced that with every passing day decisive progress will be achieved towards the transformation and improvement of the life of the peoples of the world and that only with the total commitment of the whole of mankind in the struggle for these just causes will it be possible to achieve new and glorious victories.
The struggle continues.
